Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 08/15/2022 have been fully considered but they are not persuasive. 
 	Applicant argued that D1 fails to disclose "in response to the input operation, associate the first access point with a second access point, the second access point supports 2.4G communications; the second access point is determined according to an association relationship between the first access point and the second access point," as required by Claim 1.
 	In response, D1 discloses in step S501, after receiving the connection request of terminal unit, detect whether the terminal unit is the first connection (see D1, Fig. 5, p. [0090-0099]), and in the step S504, according to the MAC Address of terminal unit, determine its used network frequency range be 2.4gHZ or 5.0gHZ.  When the terminal unit was both used 2.4gHZ, used the network frequency range of 5.0gHZ, execution step S506 again.  Thus, D1 discloses "in response to the input operation, associate the first access point with a second access point, the second access point supports 2.4G communications; the second access point is determined according to an association relationship between the first access point and the second access point,".
Double Patenting 
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed  determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10, 2-16 of U.S. Patent No. 10,560,881. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-16 are either anticipated by or obvious variants of patent claims 1, 2, 4-6, 13, 14, 16-18.  For example, patent claim 1 includes all limitations of independent claim 1.  Patent claim13 includes all limitations of independent claim 9.  The remaining dependent claims are either anticipated by or obvious variants of patent claims 1, 2, 4-6, 13, 14, 16-18.  In particular, the following table shows the corresponding limitations between claims 1-16 and patent claims 1, 2, 4-6, 13, 14, 16-18.
Present Application Claims (15/775,013)
Patent claims (US10,560,881)
1.A system, comprising: an electronic device configured to: 

connect to a router via a first access point, the first access point supports 5G communications; receive a input operation; 
 in response to the input operation, associate the first access point with a second access point, the second access point supports 2.4G communications; and automatically connect to the router via the second access point when the first access point does not satisfy a transmission condition, wherein the second access point is determined according to an association relationship between the first access point and the second access point; and 
 the router, wherein the router is configured to: connect to the electronic device via the first access point; and automatically connect to the electronic device via the second access point when the first access point does not satisfy the transmission condition, wherein the router is a 2.4G/5G dual band router, the router comprises the first access point and the second access point.

2. The system of claim 1, wherein the transmission condition comprises: a strength of a signal received, by the electronic device, is greater than a first threshold; a packet loss rate of data received, by the electronic device, is less than a second threshold; a round-trip delay of data transmitted, by the electronic device, is less than a third threshold; or a download rate or an upload rate of the electronic device is less than a fourth threshold.

3. The system of claim 2, wherein the second access point satisfies the transmission condition.

4. The system of claim 3, wherein the electronic device is further configured to: break a connection to the first access point before the electronic device establishes the connection to the second access point.



5. The system of claim 3, wherein the electronic device is further configured to: break a connection to the first access point after the electronic device establishes the connection to the second access point.

6. The system of claim 2, wherein a first name of the first access point is at least partially the same as a second name of the second access point.

7. A terminal, comprising: a processor; and a memory configured to store instructions; and the processor configured to execute the instructions stored in the memory to cause the terminal to: connect a first access point; receive a input operation; in response to the input operation, associate the first access point with a second access point; and when the first access point does not satisfy a transmission condition, automatically connect with the second access point, wherein the first access point supports 5G communications, and the second access point supports 2.4G communications and wherein the second access point is determined according to an association relationship between the first access point and the second access point.


















8. The terminal of claim 7, wherein: a first router comprises the first access point and the second access point.



9. The terminal of claim 7, wherein the transmission condition comprises: a strength of a signal received, by the terminal, is greater than a first threshold; a packet loss rate of data received, by the terminal, is less than a second threshold; a round-trip delay of data transmitted, by the terminal, is less than a third threshold; or a download rate or an upload rate of the terminal is less than a fourth threshold.



10. The terminal of claim 7, wherein the second access point satisfies the transmission condition.

11. The terminal of claim 7, wherein the processor is configured to cause the terminal further to: break a connection to the first access point before the terminal establishes the connection to the second access point; or break a connection to the first access point after the terminal establishes the connection to the second access point.

12. The terminal of claim 7, wherein a first name of the first access point is at least partially the same as a second name the second access point.

13. The terminal of claim 12, wherein a prefix of the first name is the same as a prefix of the second name.


14. A router, comprising: a communications interface; a processor; and a non-transitory computer readable storage medium storing programing for execution by the processor, the programing cause the router to: connect to an electronic device via a first access point; receive an indication for associating the first access point with a second access point; connect to the electronic device via the second access point associated with the first access point when the first access point does not satisfy a transmission condition; and wherein the router comprises the first access point and the second access point, the first access point supports 5G communications, the second access point supports 2.4G communications, a first name of the first access point is at least partially the same as a second name of the second access point, and wherein , wherein the second access point is determined according to an association relationship between the first access point and the second access point.

15. The router of claim 14, wherein the transmission condition comprises: a strength of a signal received, by the electronic device, is greater than a first threshold; a packet loss rate of data received, by the electronic device, is less than a second threshold; a round-trip delay of data transmitted, by the electronic device, is less than a third threshold; or a download rate or an upload rate of the electronic device is less than a fourth threshold.

16. The router of claim 15, wherein the second access point satisfies the transmission condition.

17. The router of claim 14, wherein the processor is configured to cause the router further to break a connection to the first access point before the router connects to the electronic device via the second access point.
18. The router of claim 14, wherein a prefix of the first name is the same as a prefix of the second name.



19. The router of claim 14, wherein the processor is configured to cause the router further to: break a connection to the first access point after the router connects to the electronic device via the second access point.

20. A non-transitory computer readable storage medium comprising instructions to cause an electronic device to: connect a first access point, wherein the first access point supports 5G communications; receive a input operation; in response to the input operation, associate the first access point with a second access point, wherein the second access point supports 2.4G communications; and when the first access point does not satisfy a transmission condition, automatically connect with the second access point associated with the first access point, wherein the second access point is determined according to an association relationship between the first access point and the second access point.

7. A system, comprising an electronic device and a 2.4/5G dual band router, wherein: the electronic device is configured to: connect to the router via a first access point; and automatically connect to the router via a second access point when the first access point does not satisfy a transmission condition; the router is configured to: connect to the electronic device via the first access point; and automatically connect to the electronic device via the second access point when the first access point does not satisfy the transmission condition; and 
the router comprises the first access point that supports 5G and the second access point that supports 2.4G, the first access point has a first name, the second access point has a second name, the first access point being associated with the second access point via the first name and the second name, and the first name is at least partially the same as the second name.






8. The system of claim 7, wherein the transmission condition comprises at least one of: a strength of a signal received, by the electronic device, is greater than a first threshold; a packet loss rate of data received, by the electronic device, is less than a second threshold; a round-trip delay of data transmitted, by the electronic device, is less than a third threshold; or a download rate or an upload rate of the electronic device is less than a fourth threshold.

9. The system of claim 8, wherein the second access point satisfies the transmission condition.

3. The terminal according to claim 1, wherein the instructions comprise further instructions to break a connection to the currently connected access point before the terminal establishes the connection to the first access point of the at least one access point satisfying the transmission condition.

10. The system of claim 7, wherein the electronic device is further configured to: break a connection between the router with the electronic device via the first access point.

Claim 7.




1. A terminal, comprising: a communications interface, configured to communicate with an access point; a processor; and a non-transitory computer readable storage medium storing programing for execution by the processor, the programing including instructions to: detect a currently connected access point does not satisfy a transmission condition, the currently connected access point has a name indicating a type of network connection provided by the currently connected access point, the type of network connection provided by the currently connected access point is 5G; and when at least one access point satisfying the transmission condition in a plurality of access points associated with the currently connected access point and when the currently connected access point does not satisfy the transmission condition, establish a connection to a first access point of the at least one access point satisfying the transmission condition, each of the at least one access point have a name indicating a respective type of network connection provided by a respective one of the at least one access point and is at least partially the same as the name of the currently connected access point, the types of network connections provided by the at least one access point comprises 2.4G.

6. The terminal according to claim 1, wherein the currently connected access point is one of the plurality of access points associated with the currently connected access point.
2. The terminal according to claim 1, wherein the transmission condition comprises: a strength of a signal received, by the terminal, is greater than a first threshold; a packet loss rate of data, received by the terminal, is less than a second threshold; a round-trip delay of data transmitted, by the terminal, is less than a third threshold; or a download rate or an upload rate of the terminal is less than a fourth threshold.


9. The system of claim 8, wherein the second access point satisfies the transmission condition.

10. The system of claim 7, wherein the electronic device is further configured to: break a connection between the router with the electronic device via the first access point.





Claim 1.




5. The terminal according to claim 1, wherein a prefix of a respective name of each of the plurality of access points is the same as a prefix of the name of the currently connected access point.
12. A router, comprising: a communications interface; a processor; and a non-transitory computer readable storage medium storing programing for execution by the processor, the programing including instructions to cause the router to: connect to an electronic device via a first access point; connect to the electronic device via a second access point when the first access point does not satisfy a transmission condition; and wherein the router comprises the first access point which has a first name and the second access point which has a second name, the first access point supports 5G, the second access point supports 2.4G, and the first access point being associated with the second access point by the first name and the second name, the first name is at least partially the same as the second name.


13. The router of claim 12, wherein the transmission condition comprises at least one of: a strength of a signal received, by the electronic device, is greater than a first threshold; a packet loss rate of data received, by the electronic device, is less than a second threshold; a round-trip delay of data transmitted, by the electronic device, is less than a third threshold; or a download rate or an upload rate of the electronic device is less than a fourth threshold.

14. The router of claim 12, wherein the second access point satisfies the transmission condition.

15. The router of claim 12, wherein the router is further configured to: break a connection between the router with the electronic device via the first access point.


16. The router of claim 12, wherein a prefix of the first name of is the same as a prefix of the second name, a postfix of the first name is 5G, and a postfix of the second name is 2.4G.

Claim 4.






Claim 12.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CN 103619054 (Hereinafter D1).
 	Regarding claim 1, D1 discloses a system, comprising: an electronic device configured to: connect to a router via a first access point, the first access point supports 5G communications; receive a input operation (see D1, p. [0003], e.g., a double-frequency router, such as mobile phone 2.4gHZ and 5.0gHZ of two different frequency band terminal device);
 	in response to the input operation, associate the first access point (see D1, Fig. 5, e.g., 5.0gHZ network frequency) with a second access point, the second access point supports 2.4G communications (see D1, Fig. 5, e.g., 2.4gHZ network frequency); and 
 	automatically connect to the router via the second access point when the first access point does not satisfy a transmission condition (see D1, Fig. 5, p. [0092-0099], e.g., step S505, and step S508, the selected 2.4gHZ network frequency section connected with the terminal device); wherein the second access point is determined according to an association relationship between the first access point and the second access point (see D1, p. [0092-0099], e.g., in step S501, after receiving the connection request of terminal unit, detect whether the terminal unit is the first connection (see D1, Fig. 5, p. [0090-0099]), and in the step S504, according to the MAC Address of terminal unit, determine its used network frequency range be 2.4gHZ or 5.0gHZ.  When the terminal unit was both used 2.4gHZ, used the network frequency range of 5.0gHZ, execution step S506 again); and 
 	the router, wherein the router is configured to: connect to the electronic device via the first access point; and automatically connect to the electronic device via the second access point when the first access point does not satisfy the transmission condition, wherein the router is a 2.4G/5G dual band router, the router comprises the first access point and the second access point (see D1, p. [0003], Figs. 3, 5, p. [0092-0099]).
	Regarding claim 2, D1 discloses the system of claim 1, wherein the transmission condition comprises: a strength of a signal received, by the electronic device, is greater than a first threshold; a packet loss rate of data received, by the electronic device, is less than a second threshold; a round-trip delay of data transmitted, by the electronic device, is less than a third threshold; or a download rate or an upload rate of the electronic device is less than a fourth threshold (see D1, p. [0122], e.g., if a default current signal strength of the network band is below a predetermined threshold, selecting the candidate network band network band as the terminal device, if a default current signal strength of the network band is not less than a predetermined threshold. selecting the default network band as the network band of the terminal device. or, through comparing the current signal strength of default network frequency band and frequency select network space, selecting the largest signal strength for the terminal device of the network frequency).
 	Regarding claim 3, D1 discloses the system of claim 2, wherein the second access point satisfies the transmission condition (see D1, Fig. 5, p. [0091-0099], e.g., step S508).
 	Regarding claim 4, D1 discloses the system of claim 3, wherein the electronic device is further configured to: break a connection to the first access point before the electronic device establishes the connection to the second access point (see D1, Fig. 5, p. [0091-0099]).
 	Regarding claim 5, D1 discloses the system of claim 3, wherein the electronic device is further configured to: break a connection to the first access point after the electronic device establishes the connection to the second access point (see D1, Fig. 5, p. [0091-0099]).
 	Regarding claim 6, D1 discloses the system of claim 2, wherein a first name of the first access point is at least partially the same as a second name of the second access point (see D1, Fig. 5, p. [0091-0099]).
 	Regarding claim 7, D1 discloses a terminal (see D1, p. [0003], e.g., mobile phone 2.4gHZ and 5.0gHZ of two different frequency band terminal device), comprising: a processor; and a memory configured to store instructions; and the processor configured to execute the instructions stored in the memory to cause the terminal to: connect a first access point ((see D1, Fig. 5, p. [0092-0099], e.g., 5.0gHZ network frequency section connected with the terminal device); receive a input operation; in response to the input operation, associate the first access point with a second access point (see D1, Fig. 5, p. [0092-0099], e.g., 2.4gHZ network frequency); and when the first access point does not satisfy a transmission condition, automatically connect with the second access point, wherein the first access point supports 5G communications, and the second access point supports 2.4G communications (see D1, Fig. 5, p. [0092-0099], e.g., step S505, and step S508, the selected 2.4gHZ network frequency section connected with the terminal device) and wherein the second access point is determined according to an association relationship between the first access point and the second access point (see D1, p. [0092-0099], e.g., in step S501, after receiving the connection request of terminal unit, detect whether the terminal unit is the first connection (see D1, Fig. 5, p. [0090-0099]), and in the step S504, according to the MAC Address of terminal unit, determine its used network frequency range be 2.4gHZ or 5.0gHZ.  When the terminal unit was both used 2.4gHZ, used the network frequency range of 5.0gHZ, execution step S506 again).
 	Regarding claim 8, D1 discloses the terminal of claim 7, wherein: a first router comprises the first access point and the second access point (see D1, p. [0003], Fig. 5, p. [0092-0099]).
 	Regarding claim 9, D1 discloses the terminal of claim 7, wherein the transmission condition comprises: a strength of a signal received, by the terminal, is greater than a first threshold; a packet loss rate of data received, by the terminal, is less than a second threshold; a round-trip delay of data transmitted, by the terminal, is less than a third threshold; or a download rate or an upload rate of the terminal is less than a fourth threshold (see D1, p. [0122], e.g., if a default current signal strength of the network band is below a predetermined threshold, selecting the candidate network band network band as the terminal device, if a default current signal strength of the network band is not less than a predetermined threshold. selecting the default network band as the network band of the terminal device. or, through comparing the current signal strength of default network frequency band and frequency select network space, selecting the largest signal strength for the terminal device of the network frequency).
 	Regarding claim 10, D1 discloses the terminal of claim 7, wherein the second access point satisfies the transmission condition (see D1, Fig. 5, p. [0091-0099]).
 	Regarding claim 11, D1 discloses the terminal of claim 7, wherein the processor is configured to cause the terminal further to: break a connection to the first access point before the terminal establishes the connection to the second access point; or break a connection to the first access point after the terminal establishes the connection to the second access point (see D1, Fig. 5, p. [0091-0099]).
 	Regarding claim 12, D1 discloses the terminal of claim 7, wherein a first name of the first access point is at least partially the same as a second name the second access point (see D1, Fig. 5, p. [0091-0099]).
 	Regarding claim 13, D1 discloses the terminal of claim 12, wherein a prefix of the first name is the same as a prefix of the second name (see D1, Fig. 5, p. [0091-0099]).
 	Regarding claim 14, D1 discloses a router (see D1. P. [0003], e.g., a double-frequency router, such as mobile phone 2.4gHZ and 5.0gHZ of two different frequency band terminal device), comprising: a communications interface; a processor; and a non-transitory computer readable storage medium storing programing for execution by the processor, the programing cause the router to: connect to an electronic device via a first access point (see D1, Fig. 5, e.g., 5.0gHZ network frequency); receive an indication for associating the first access point with a second access point (see D1, Fig. 5, e.g., 2.4gHZ network frequency); connect to the electronic device via the second access point associated with the first access point when the first access point does not satisfy a transmission condition (see D1, Fig. 5, p. [0092-0099], e.g., step S505, and step S508, the selected 2.4gHZ network frequency section connected with the terminal device); and wherein the router comprises the first access point and the second access point, the first access point supports 5G communications, the second access point supports 2.4G communications, a first name of the first access point is at least partially the same as a second name of the second access point (see D1, p. [0003], Figs. 3, 5, p. [0092-0099]), and wherein , wherein the second access point is determined according to an association relationship between the first access point and the second access point (see D1, p. [0092-0099], e.g., in step S501, after receiving the connection request of terminal unit, detect whether the terminal unit is the first connection (see D1, Fig. 5, p. [0090-0099]), and in the step S504, according to the MAC Address of terminal unit, determine its used network frequency range be 2.4gHZ or 5.0gHZ.  When the terminal unit was both used 2.4gHZ, used the network frequency range of 5.0gHZ, execution step S506 again).
 	Regarding claim 15, D1 discloses the router of claim 14, wherein the transmission condition comprises: a strength of a signal received, by the electronic device, is greater than a first threshold; a packet loss rate of data received, by the electronic device, is less than a second threshold; a round-trip delay of data transmitted, by the electronic device, is less than a third threshold; or a download rate or an upload rate of the electronic device is less than a fourth threshold (see D1, p. [0122], e.g., if a default current signal strength of the network band is below a predetermined threshold, selecting the candidate network band network band as the terminal device, if a default current signal strength of the network band is not less than a predetermined threshold. selecting the default network band as the network band of the terminal device. or, through comparing the current signal strength of default network frequency band and frequency select network space, selecting the largest signal strength for the terminal device of the network frequency).
 	Regarding claim 16, D1 discloses the router of claim 15, wherein the second access point satisfies the transmission condition (see D1, Fig. 5, p. [0091-0099]).
 	Regarding claim 17, D1 discloses the router of claim 14, wherein the processor is configured to cause the router further to break a connection to the first access point before the router connects to the electronic device via the second access point (see D1, Fig. 5, p. [0091-0099]).
 	Regarding claim 18, D1 discloses the router of claim 14, wherein a prefix of the first name is the same as a prefix of the second name (see D1, Fig. 5, p. [0091-0099]).
 	Regarding claim 19, D1 discloses the router of claim 14, wherein the processor is configured to cause the router further to: break a connection to the first access point after the router connects to the electronic device via the second access point (see D1, Fig. 5, p. [0091-0099]).
 	Regarding claim 20, D1 discloses a non-transitory computer readable storage medium comprising instructions to cause an electronic device to: connect a first access point, wherein the first access point supports 5G communications (see D1, Fig. 5, p. [0091-0099], e.g., 5.0gHZ network frequency); receive a input operation; in response to the input operation, associate the first access point with a second access point, wherein the second access point supports 2.4G communications (see D1, Fig. 5, p. [0091-0099], e.g., 2.4gHZ network frequency); and when the first access point does not satisfy a transmission condition, automatically connect with the second access point associated with the first access point (see D1, Fig. 5, p. [0092-0099], e.g., step S505, and step S508, the selected 2.4gHZ network frequency section connected with the terminal device), , wherein the second access point is determined according to an association relationship between the first access point and the second access point (see D1, p. [0092-0099], e.g., in step S501, after receiving the connection request of terminal unit, detect whether the terminal unit is the first connection (see D1, Fig. 5, p. [0090-0099]), and in the step S504, according to the MAC Address of terminal unit, determine its used network frequency range be 2.4gHZ or 5.0gHZ.  When the terminal unit was both used 2.4gHZ, used the network frequency range of 5.0gHZ, execution step S506 again).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH TRANG T NGUYEN whose telephone number is (571)270-5248. The examiner can normally be reached M-F 8:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory B. Sefcheck can be reached on 571-272-3098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MINH TRANG T NGUYEN/Primary Examiner, Art Unit 2477